DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the RCE filed on 9/15/2021.
Claims 1, 5, 8, 12, 15, and 19 have been amended.
No additional claims have been cancelled.
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are pending and have been examined.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims1, 3, 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2020/0133450) in view of el Kaliouby et al (US 2018/0035938) hereafter “Kaliouby”

As per claims 1, 8 and 15:

 	Lu teaches   A method (claim 1), a computing device comprising one or more processors and one or more non-transitory computer readable storage media to store instructions executable by the one or more processors to perform operations (claim 8), and one or more non-transitory computer readable media storing instructions executable by an embedded controller to perform operations (claim 15) comprising (paragraphs [0047]-[0055]): receiving, by one or more processors of a computing device, input data from one or more input devices being used to  {interact with a software application} (paragraphs [0011], [0012], [0014] The user interacts with the software application by various physical input and output devices, such as, for example, a display device 120, a camera 130, a microphone 140, a keyboard 150, a pointing device 160 (e.g., a mouse, a trackball, a touch screen), etc. The input devices include various sensors to receive inputs from the user and to measure various conditions of use that are collectively referred to as biometric data. For example, a keyboard 150 may include various switches to record when a particular key has been pressed by the user, and to measure the force at which the user presses the particular key. In another example, a camera 130 includes software for measuring a distance 170 between the user's eyes and the display device 120, angles 180 and 185 at which the user's head is rotated relative to the user's body in various planes, and software for identifying a facial expression 190. The actions performed by the user may include fine motor movements (e.g., moving a finger to affect a click, key press, or button hold; squinting the eyes; or tracking the eyes) to affect an interaction in the software or to observe actions taken in the software. Actions performed by the user may also include actions taken in response to or independent from the actions intended to interact with software (e.g., a facial expression coinciding with a software effect). Sensors included in various input devices track these user actions in relation to software tasks to improve the design of the user experience. The {…} indicate a modification to the claim language to show what is expressly taught by Lu. Lu does not specify the type of software. Limitations regarding the software application being a browser will be addressed below.) determining, by the one or more processors and based on the input data and the site, that an event occurred (paragraphs [0014], [0018], [0019], [0025] The actions performed by the user may include both gross motor movements (e.g., moving an arm to affect a movement of a pointing device 160 or rotating or extending a neck to track the head) and fine motor movements (e.g., moving a finger to affect a click, key press, or button hold; squinting the eyes; or tracking the eyes) to affect an interaction in the software or to observe actions taken in the software.) As the user provides inputs, the software application 280 translates those inputs into interactions within the framework of the software application 280. The ergonomic tracker 290 gathers the biometric data from the input devices and detects interactions in a UI of one or more software applications 280 running on the computer 110 that the ergonomic tracker 290 is linked to. The ergonomic tracker 290 associates the biometric data with the interaction data in a time series and identifies various tasks completed by a user in the software application 280.) receiving, by the one or more processors, one or more images from a camera for a predetermined amount of time after the event occurred, the camera being connected to the computing device (paragraph [0011], [0012], [0034], [0035]  The user interacts with the software application by various physical input and output devices, such as, for example, a camera 130. In another example, a camera 130 includes software for measuring a distance 170 between the user's eyes and the display device 120, angles 180 and 185 at which the user's head is rotated relative to the user's body in various planes, and software for identifying a facial expression 190. At block 530, the ergonomic tracker 290 identifies a task performed in the software 280 and the associated biometric data and interactions performed in the software application 280 within a time window during which the task was performed. The ergonomic tracker 290 may identify distinct tasks within a series of tasks based on definitions of certain interactions in the software application 290 corresponding to a start or an end interaction for a task. For example, a selection of a particular element 320 in the UI 310 may signify a start of a task, while the selection of a different element 320 in the UI 310 may signify the end of a task. In various embodiments, the ergonomic tracker 290 may include interactions and biometric data gathered from after the end-interaction of a first task as part of the next task to capture data related to unsuccessful or strenuous attempts to start the next task. In some embodiments, the ergonomic tracker 290 may include interactions and biometric data gathered from after the end-interaction of a given task as part of the given task to capture data related to verifying the successful completion of the task.) performing an analysis, by the one or more processors, of at least one image of the one or more images (paragraph [0012], [0014], [0037], [0039] In another example, a camera 130 includes software for measuring a distance 170 between the user's eyes and the display device 120, angles 180 and 185 at which the user's head is rotated relative to the user's body in various planes, and software for identifying a facial expression 190. Actions performed by the user may also include actions taken in response to or independent from the actions intended to interact with software (e.g., a facial expression coinciding with a software effect). The ergonomic threshold represents one or more measures of the actions performed by the user in the real-world as translated to interactions in the software application 280 that are correlated to ranges of motion, frequencies of performance, and/or forces/speeds of performance. Each user may specify different ergonomic thresholds based on personal preference, or the ergonomic tracker 290 may develop a personalized baseline for the user based on historic user actions and an initial behavioral model. In one example, an ergonomic threshold is based on a facial expression of the user, such that a pained expression, squinting, or confused expression satisfies the ergonomic threshold, while neutral, happy, or concentrating expressions do not satisfy the ergonomic threshold.) determining, by the one or more processors and based on the analysis, that the at least one image includes a micro-expression of a user that is using the computing device and that the micro-expression is associated with the event (paragraph [0012], [0014], [0035]-[0037], [0039] In another example, a camera 130 includes software for measuring a distance 170 between the user's eyes and the display device 120, angles 180 and 185 at which the user's head is rotated relative to the user's body in various planes, and software for identifying a facial expression 190. Actions performed by the user may also include actions taken in response to or independent from the actions intended to interact with software (e.g., a facial expression coinciding with a software effect). The ergonomic threshold represents one or more measures of the actions performed by the user in the real-world as translated to interactions in the software application 280 that are correlated to ranges of motion, frequencies of performance, and/or forces/speeds of performance. Each user may specify different ergonomic thresholds based on personal preference, or the ergonomic tracker 290 may develop a personalized baseline for the user based on historic user actions and an initial behavioral model. In one example, an ergonomic threshold is based on a facial expression of the user, such that a pained expression, squinting, or confused expression satisfies the ergonomic threshold, while neutral, happy, or concentrating expressions do not satisfy the ergonomic threshold. At block 540, the ergonomic tracker 290 determines whether a strain on the user in performing the task exceeds an ergonomic threshold. In response to determining that the strain on the user is below or has not yet exceeded the ergonomic threshold, method 500 returns to block 510 for the ergonomic tracker 290 to continue monitoring the user's actions in relation to the software application 280. In response to determining that the strain on the user has exceeded the ergonomic threshold, method 500 proceeds to at least one of block 550 and block 560. As used herein, when selecting at least one element of the group of A and B, it will be understood that a selection may be only element A, only element B, or element A and element B. Stated in relation to method 500, the ergonomic tracker 290 may perform one or both of block 550 and block 560 in various embodiments in response to the strain exceeding the ergonomic threshold.) based on the micro-expression, modifying the site being displayed by the user interface (paragraphs [0002], [0013], [0040]; detecting interactions between a user and a first element of a user interface of a software application executing on a computing device; gathering biometric data for the user from interface devices of the computing device; identifying a task performed in the software application that corresponds to the interactions and associates the biometric data with the interactions; in response to determining that a strain on the user when performing the task exceeds an ergonomic threshold, adjusting a user interface setting for the first element to reduce the strain, wherein the user interface setting comprises at least one of: a location of the first element relative to a second element of the user interface involved in the task; a relative size of the first element in the user interface; a color balance of the first element; and a size and location of a hitbox of the first element for registering user selection of the first element. However, the positions, arrangements, and color balances (including contrasts, brightnesses, and hue schemas) of various elements presented on the display device 120 may encourage or require the user to perform more frequent actions, longer actions, and actions in non-optimal postures than is comfortable in the course of completing a task, thereby defeating an otherwise ergonomically optimized physical layout for using the computer 110. For example, a poorly chosen font size or color versus a background may encourage a user to lean in closer to the display device 120 than a well-chosen font size or color. At block 550, the ergonomic tracker 290 adjusts a UI setting for the element 320 used in the task to reduce a level of strain in future performances of that task. Based on the type of ergonomic threshold exceeded (and the associated strain measured), the ergonomic tracker 290 may adjust different UI settings for the element 320. For example, when an ergonomic threshold related to eye strain, squinting, or neck strain is exceeded, the ergonomic tracker 290 may adjust the size or color balance of an element 320.) by at least adjusting a font of content of the site being displayed (paragraphs [0002], [0010] [0013], [0040]; A method comprising detecting interactions between a user and a first element of a user interface of a software application executing on a computing device; gathering biometric data for the user from interface devices of the computing device; identifying a task performed in the software application that corresponds to the interactions and associates the biometric data with the interactions; in response to determining that a strain on the user when performing the task exceeds an ergonomic threshold, adjusting a user interface setting for the first element to reduce the strain, wherein the user interface setting comprises at least one of: a location of the first element relative to a second element of the user interface involved in the task; a relative size of the first element in the user interface; a color balance of the first element; and a size and location of a hitbox of the first element for registering user selection of the first element. Embodiments of the present disclosure gather data related to an application's use of text, images, and audio to evaluate the current position and actions of the user to determine when repetitive motions, eye focus, body position, and other ergonomic measures for the user may be improved by adjusting the UX of the application. However, the positions, arrangements, and color balances (including contrasts, brightnesses, and hue schemas) of various elements presented on the display device 120 may encourage or require the user to perform more frequent actions, longer actions, and actions in non-optimal postures than is comfortable in the course of completing a task, thereby defeating an otherwise ergonomically optimized physical layout for using the computer 110. For example, a poorly chosen font size or color versus a background may encourage a user to lean in closer to the display device 120 than a well-chosen font size or color.  – (Examiner’s Comment: The passage indicates that font size is a potential element of display.) At block 550, the ergonomic tracker 290 adjusts a UI setting for the element 320 used in the task to reduce a level of strain in future performances of that task. Based on the type of ergonomic threshold exceeded (and the associated strain measured), the ergonomic tracker 290 may adjust different UI settings for the element 320. For example, when an ergonomic threshold related to eye strain, squinting, or neck strain is exceeded, the ergonomic tracker 290 may adjust the size or color balance of an element 320.)

An additional limitation of claim 15 - determining the micro-expression includes user squinting to see the displayed content of the site (paragraph [0014], [0034], [0039], [0040] The ergonomic tracker detects user squinting and adjusts elements of the application accordingly, such as increasing size of an element. At block 550, the ergonomic tracker 290 adjusts a UI setting for the element 320 used in the task to reduce a level of strain in future performances of that task. Based on the type of ergonomic threshold exceeded (and the associated strain measured), the ergonomic tracker 290 may adjust different UI settings for the element 320. For example, when an ergonomic threshold related to eye strain, squinting, or neck strain is exceeded, the ergonomic tracker 290 may adjust the size or color balance of an element 320.)
	Lu does not expressly teach the software application being a site displayed by a browser.
	Kaliouby teaches {determining facial expressions as users} navigate a site displayed by a user interface (paragraphs [0064] FIG. 5 is a diagram for capturing facial response to a rendering. In system 500, an electronic display 510 may show a rendering 512 to a person 520 in order to collect facial data and/or other indications of their mental state. A webcam 530, connected to a computing device, is used to capture one or more of the facial data and the physiological data. The facial data may include information on facial expressions, action units, head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, or attention in various embodiments. The rendering 512 may be that of a web-enabled application and may include a landing page, a checkout page, a webpage, a website, a web-enabled application, a video on a web-enabled application, a game on a web-enabled application, a trailer, a movie, an advertisement, or a virtual world or some other output of a web-enabled application.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining facial expressions of users as they navigate websites as taught by Kaliouby in order to determine important insight into human behavior (paragraphs [0011]-[0014]). Further, using the specific software of a web browser of Kaliouby in place of the generic software of Lu is a simple substitution of one known element for another to obtain predictable results.


Lu and Kaliouby teach the limitations of claims 1, 8, and 15. As per claims 3, 10, and 17:

Lu further teaches wherein the modifying the site displayed comprises at least one of: increasing an image size of an image included in the portion of the site (paragraphs [0010], [0021], [0022], [0029], [0040] Embodiments of the present disclosure gather data related to an application's use of text, images, and audio to evaluate the current position and actions of the user to determine when repetitive motions, eye focus, body position, and other ergonomic measures for the user may be improved by adjusting the UX of the application. At block 550, the ergonomic tracker 290 adjusts a UI setting for the element 320 used in the task to reduce a level of strain in future performances of that task. Based on the type of ergonomic threshold exceeded (and the associated strain measured), the ergonomic tracker 290 may adjust different UI settings for the element 320. For example, when an ergonomic threshold related to eye strain, squinting, or neck strain is exceeded, the ergonomic tracker 290 may adjust the size or color balance of an element 320. In another example, when an ergonomic threshold related to arm or finger strain is exceeded, the ergonomic tracker 290 may adjust a location of the element 320 in the UI 310. In a further example, when an ergonomic threshold related to a frequency of interactions is exceeded, the ergonomic tracker 290 may adjust a size and/or a location of a hitbox 330 for an element 320. In FIGS. 4A and 4B, the second element 320b is presented as a white folder with a label 350b of a darker five-pointed start, and the third element 320c is presented as a white folder with a label 350c of a darker six-pointed star; increasing the contrast between the elements and associated labels 350. Additionally, the relative sizes of the labels 350 are increased relative to the associated elements 320 in increase readability. In various embodiments, the ergonomic tracker 290 automatically adjusts the color balance and/or sizing of the second and third elements 320 relative to the associated labels 350 in response to identifying user strain in attempting to interact with the second and third elements 320 (e.g., the user squinting, the user moving closer to the display device 120, the user re-doing an action).)

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2020/0133450) in view of el Kaliouby et al (US 2018/0035938) hereafter “Kaliouby” in view of Levi et al (US 2018/0122405)

Lu and Kaliouby teach the limitations of claims 1, 8, and 15. As per claims 5, 12, and 19:


Lu further teaches further comprising: receiving one or more additional images from the camera in response to a second event determined from additional input data from the one or more input devices; performing an additional analysis of the one or more additional images; determining based on the additional analysis, that the one or more additional images include a second micro-expression; and that the second micro-expression is associated with the second event determining a second sentiment corresponding to the second micro-expression;  (paragraphs [0011], [0012], [0014], [0018], [0019], [0025], [0034], [0034]-[0037], [0039], [0040] In one example, an ergonomic threshold is based on a facial expression of the user, such that a pained expression, squinting, or confused expression satisfies the ergonomic threshold, while neutral, happy, or concentrating expressions do not satisfy the ergonomic threshold. A user of the software is monitored and when they exceed a threshold modifications to the UI are made. If, during the monitoring, the user is “happy” they do not breach the threshold and thus no modification is made. Further, no new or unexpected result is achieved from repeating the process a second time. At block 540, the ergonomic tracker 290 determines whether a strain on the user in performing the task exceeds an ergonomic threshold. In response to determining that the strain on the user is below or has not yet exceeded the ergonomic threshold, method 500 returns to block 510 for the ergonomic tracker 290 to continue monitoring the user's actions in relation to the software application 280. In response to determining that the strain on the user has exceeded the ergonomic threshold, method 500 proceeds to at least one of block 550 and block 560. As used herein, when selecting at least one element of the group of A and B, it will be understood that a selection may be only element A, only element B, or element A and element B. Stated in relation to method 500, the ergonomic tracker 290 may perform one or both of block 550 and block 560 in various embodiments in response to the strain exceeding the ergonomic threshold. Examiner’s comment: In in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the courts held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. As the claim merely repeats the steps a second time without presenting any new or unexpected result, the limitation has little to no patentable weight.)
The combination does not expressly teach modifying the interface for a contact user interface.
Levi teaches based on the second micro-expression, displaying a contact user interface to enable the user to either contact a representative or be contacted by a representative, wherein the contact comprises one or more of a call, a chat, or an email (paragraphs [0015], [0018], [0019] Design and function repository 114 may include various functions (e.g., JavaScript functions, functions written in a scripting language, etc.) that are part of the web technology. When a function is activated, it may cause change in the web technology. For example, a function may cause a pop-up window or chat window to appear (e.g., when anger or frustration emotions are detected). In some examples, to activate a function, some code of the web technology may launch the function when particular emotions are detected.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing a contact interface as taught by Levi in order to result in faster issue resolution, and retention of more customers (paragraph [0008]). Further, providing a contact user interface is the use of a known technique used to improve similar devices/methods in the same way.

Response to Arguments

The examiner has considered and finds persuasive argument with regard to previous objections. Due to amendments such objection has been withdrawn.
The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 103. As noted above Lu, teaches identifying tasks the user is performing (i.e. events) and tracking the user during the event and slightly after the event to make a determination regarding the event (paragraphs [0034]-[0037]). Based on the wording of the current claim language the examiner does not see a requirement to start recording only after an event has occurred. Further, as noted above, Lu still associates recording images that occur once the event is considered concluded as part of the event. As a result the rejection has been maintained.

Conclusion

The following prior arts are considered relevant but not relied upon:
Friedman et al (US 2019/0164544) – determining user frustration using voice control
El Kaliouby et al (US 2015/0206000) – determining a user is having difficulty and offering them a prompt asking if they need help
El Kaliouby et al (US 2017/0105668) – determining user mental states based on image analysis of facial expressions


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688